Supreme Court of Florida
                                      ____________

                                      No. SC19-195
                                      ____________

                            WILLIAM EARL SWEET,
                                  Appellant,

                                            vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                     February 27, 2020

PER CURIAM.

      William Earl Sweet challenges an order summarily denying his eighth

successive motion to vacate the judgment of conviction and sentence of death, filed

under Florida Rule of Criminal Procedure 3.851. Sweet also challenges an order

denying his motion to compel production of public records. We have jurisdiction.

See art. V, § 3(b)(1), Fla. Const.

                FACTS AND PROCEDURAL BACKGROUND

      In the opinion on direct appeal, we summarized the facts of the incident

underlying Sweet’s conviction and death sentence:

            On June 6, 1990, Marcine Cofer was attacked in her apartment
      and beaten and robbed by three men. She could identify two of the
      men by their street names. On June 26, 1990, she was taken by
      Detective Robinson to the police station to look at pictures to attempt
      to identify the third assailant. When Robinson dropped Cofer off at
      her apartment, William Sweet was standing nearby and saw her leave
      the detective. Unknown to Cofer, Sweet had previously implicated
      himself in the robbery by telling a friend that he had committed the
      robbery or that he had ordered it done. Cofer asked her next-door
      neighbor, Mattie Bryant, to allow the neighbor’s daughters, Felicia,
      thirteen, and Sharon, twelve, to stay with Cofer in her apartment that
      night. Mattie agreed, and the children went over to Cofer’s apartment
      around 8 p.m.

             At approximately 1 a.m. that evening, Sharon was watching
      television in the living room of Cofer’s apartment when she heard a
      loud kick on the apartment door. She reported this to Cofer, who was
      sleeping in the bedroom, but because the person had apparently left,
      Cofer told Sharon not to worry about it and went back to sleep.
      Shortly thereafter, Sharon saw someone pulling on the living room
      screen. She awakened Cofer. The two then went to the door of the
      apartment, looked out the peephole, and saw Sweet standing outside.
      Sweet called Cofer by name and ordered her to open the door.

              At Cofer’s direction, Felicia pounded on the bathroom wall to
      get Mattie’s attention in the apartment next door, and a few minutes
      later Mattie came over. The four then lined up at the door, with Cofer
      standing in the back of the group. When they opened the door to
      leave, Sweet got his foot in the door and forced his way into the
      apartment. Sweet’s face was partially covered by a pair of pants. He
      first shot Cofer and then shot the other three people, killing Felicia.
      Six shots were fired. Cofer, Mattie, and Sharon were shot in the
      thigh, ankle and thigh, and buttock, respectively, and Felicia was shot
      in the hand and in the abdomen.

Sweet v. State, 624 So. 2d 1138, 1139 (Fla. 1993).

      The jury found Sweet guilty of first-degree murder and recommended a

sentence of death. Id. at 1139. After finding the existence of four statutory

aggravating circumstances and one nonstatutory mitigating circumstance (which

                                        -2-
was assigned slight weight), the trial court sentenced Sweet to death. Id. at 1142.

On direct appeal, we affirmed Sweet’s conviction and death sentence. Id. at 1143.

      In the twenty-five years following his direct appeal, Sweet filed numerous

postconviction motions—the latest being his eighth successive motion to vacate

the judgment of conviction and sentence. Along with his eighth successive

motion, Sweet filed a motion to compel discovery documents from the Office of

the State Attorney for the Fourth Judicial Circuit. The postconviction court

summarily denied Sweet’s eighth successive postconviction motion and denied his

motion to compel.

      In this appeal, Sweet challenges the postconviction court’s order summarily

denying his eighth successive motion to vacate the judgment of conviction and

sentence. Sweet argues that he was entitled to an evidentiary hearing on a newly

discovered evidence claim alleging spoliation of evidence and a Brady 1 violation,

and that he was entitled to an evidentiary hearing on several claims alleging

ineffective assistance of trial and postconviction counsel. Sweet further argues that

the court erred in summarily denying a standalone actual innocence claim. Finally,

Sweet challenges the denial of his motion to compel, arguing that he sufficiently

alleged entitlement to the requested records. We address each of Sweet’s

arguments in turn, and for the reasons set forth below, we affirm.


      1. Brady v. Maryland, 373 U.S. 83, 83 (1963).

                                        -3-
           SUMMARILY DENIED POSTCONVICTION CLAIMS

      Rule 3.851(f)(5)(B) provides that a circuit court may summarily deny a

successive postconviction motion if “the motion, files, and records in the case

conclusively show that the movant is entitled to no relief.” A summary denial of a

postconviction claim is subject to de novo review. Long v. State, 183 So. 3d 342,

344 (Fla. 2016) (quoting Hunter v. State, 29 So. 3d 256, 261 (Fla. 2008)).

           I.      Sweet’s Spoliation of Evidence / Brady Violation Claim

      Sweet argues that the postconviction court erred by summarily denying his

newly discovered evidence claim alleging spoliation of evidence by the State and a

Brady violation.

      “Brady requires the State to disclose material information within its

possession or control that is favorable to the defense.” Riechmann v. State, 966 So.
2d 298, 307 (Fla. 2007). To establish a Brady violation, a defendant must show

“(1) that favorable evidence, either exculpatory or impeaching, (2) was willfully or

inadvertently suppressed by the State, and (3) because the evidence was material,

the defendant was prejudiced.” Dailey v. State, 283 So. 3d 782, 789 (Fla. 2019)

(quoting Taylor v. State, 62 So. 3d 1101, 1114 (Fla. 2011)); see also Turner v.

United States, 137 S. Ct. 1885, 1888 (2017) (“[T]he government violates the

Constitution’s Due Process Clause ‘if it withholds evidence that is favorable to the




                                        -4-
defense and material to the defendant’s guilt or punishment.’ ”) (quoting Smith v.

Cain, 565 U.S. 73, 75 (2012)).

      In assessing Brady materiality and ensuing prejudice, we “review the net

effect of the suppressed evidence and determine ‘whether the favorable evidence

could reasonably be taken to put the whole case in such a different light as to

undermine confidence in the verdict.’ ” State v. Huggins, 788 So. 2d 238, 243

(Fla. 2001) (quoting Maharaj v. State, 778 So. 2d 944, 953 (Fla. 2000)). Evidence

that is “too little, too weak, or too distant from the main evidentiary points to meet

Brady’s standards” is not material. Turner, 137 S. Ct. at 1894.

      Here, Sweet’s spoliation and Brady claims are based on jail records for Eric

Wilridge, a purported witness to the murder. In 2017, when Sweet filed his sixth

successive postconviction motion, he attached an affidavit signed by Wilridge.

Wilridge swore he witnessed the shooting and could rule Sweet out as the shooter.

Sweet v. State, 248 So. 3d 1060, 1065 (Fla. 2018). The State produced Wilridge’s

arrest and booking reports to show that Wilridge was incarcerated when he

supposedly witnessed the murder. The postconviction court found that Wilridge

was not a credible witness and this Court affirmed. Id.

      Now, in his instant eighth successive postconviction motion, Sweet alleges

that his collateral counsel recently obtained copies of Wilridge’s arrest and

booking reports from the Jacksonville Sheriff’s Office (JSO) and the Duval County


                                         -5-
Public Records Database (CORE), in hopes of proving that Wilridge was not

incarcerated and therefore could have seen the shooting. According to Sweet, the

reports obtained from CORE and JSO differ in certain respects from the

supposedly same documents that were previously produced by the State during

discovery for Sweet’s sixth successive postconviction claim. Sweet argues:

      Since the documents produced by the State, which were admitted into
      evidence based on the business records exception to the hearsay rule,
      markedly differ from what is available in CORE and what was
      produced by [JSO], there was a grave possibility of a Brady violation,
      spoliation of evidence, and withholding evidence favorable to Mr.
      Sweet.

      We hold that the postconviction court did not err in summarily denying this

claim. Even assuming Sweet sufficiently alleged evidence that was favorable to

the defense and suppressed by the State, he failed to describe evidence that is

material to his guilt or punishment. In previous postconviction proceedings, Sweet

argued that the trial court erred in admitting Wilridge’s arrest report and in finding

that Wilridge was not a credible witness. Sweet, 248 So. 3d at 1065. In affirming

the denial of relief as to these arguments, we noted that “[t]he trial court’s

determination of Wilridge’s credibility did not rest on the admission of the arrest

record,” id. at 1066, but on the fact that Wilridge kept changing his story about

what he supposedly saw. Id. at 1067-68.2


      2. Wilridge swore in his affidavit that he saw a man in a black/gray ski mask
shooting into the residence, but Wilridge then wrote letters to the court and to the

                                         -6-
      As the determination of Wilridge’s credibility was based on inconsistencies

in his accounts, not on whether he was incarcerated, any discrepancy in Wilridge’s

jail records is simply too little and too weak to be material under Brady standards.

See Huggins, 788 So. 2d at 243. Likewise, as the admission or exclusion of

Wilridge’s jail records would not even affect the finding as to that one witness’s

credibility, the purported evidence cannot reasonably be taken to put Sweet’s

whole case in such a different light as to undermine confidence in the verdict. See

id. at 243. Accordingly, we hold that Sweet’s Brady allegations are meritless and

therefore affirm the summary denial of his Brady claim.

      As to Sweet’s spoliation of evidence allegations, the effect of the State’s

failure to satisfy its discovery obligations “is [the same that applies to a Brady

violation, namely] whether there is a reasonable probability that ‘had the evidence

been disclosed to the defense, the result of the proceeding would have been

different.’ ” Jimenez v. State, 265 So. 3d 462, 479 (Fla. 2018) (alteration in

original) (quoting Duest v. Dugger, 555 So. 2d 849, 851 (Fla. 1990)). Because the

test for prejudice resulting from discovery violations is the same test as for Brady




State Attorney’s Office denying the truth of his affidavit and insisting he did not
remember anything about the incident. Then, at the evidentiary hearing, Wilridge
gave a third story, stating he saw people at the location but could not make out any
identifying features or even tell if the people were male or female; he also swore
that he did not see a gun and only heard gunshots after leaving.

                                         -7-
violations, we affirm the summary denial of Sweet’s spoliation claim for the same

reason we affirm the denial of his Brady claim.

               II.   Sweet’s Ineffective Assistance of Counsel Claims

      Sweet argues that he was entitled to an evidentiary hearing on his ineffective

assistance of postconviction counsel claims. Sweet alleges that his postconviction

counsel provided ineffective assistance by failing to file a claim alleging that trial

counsel was ineffective as a result of inexperience and severe alcoholism. Sweet

alleges that postconviction counsel failed to discover notes that revealed trial

counsel’s incompetence. Sweet further alleges that postconviction counsel failed

to file a Giglio3 claim Sweet allegedly paid to have investigated, regarding

purportedly false trial testimony given by witness Solomon Hansbury.

      However, “we have ‘repeatedly held that claims of ineffective assistance of

postconviction counsel are not cognizable.’ ” Banks v. State, 150 So. 3d 797, 800

(Fla. 2014) (quoting Howell v. State, 109 So. 3d 763, 774 (Fla. 2013)); see also

State ex rel. Butterworth v. Kenny, 714 So. 2d 404, 407 (Fla. 1998) (“[D]efendants

have no constitutional right to representation in postconviction relief

proceedings.”) receded from on other grounds by Darling v. State, 45 So. 3d 444,

453 (Fla. 2010). Because ineffective assistance of postconviction counsel is not a




      3. Giglio v. United States, 405 U.S. 150 (1972).

                                         -8-
viable basis for relief under rule 3.851, we affirm the summary denial of Sweet’s

ineffective assistance of postconviction counsel claims.

      Moreover, to the extent Sweet’s eighth successive postconviction motion

alleges an independent claim of ineffective of trial counsel based on trial counsel’s

alcoholism and inadequate preparation, such a claim is untimely. “Any motion to

vacate judgment of conviction and sentence of death shall be filed by the defendant

within 1 year after the judgment and sentence become final.” Fla. R. Crim P.

3.851(d)(1). Rule 3.851(d)(2) provides certain exceptions to the one-year deadline;

for example, an untimely motion will be considered timely if “postconviction

counsel, through neglect, failed to file the motion.” Fla. R. Crim. P.

3.851(d)(2)(C).

      Sweet admits that his ineffective assistance of trial counsel claim was filed

many years after his judgment and sentence became final, but he argues that

postconviction counsel’s failure to file the claim renders it timely. Sweet reads

subsection (d)(2)(C) too broadly. Subsection (d)(2)(C) creates an exception to the

one-year deadline for circumstances where counsel’s neglect results in a

postconviction motion not being filed within a year of final judgment; the rule does

not contemplate failure to raise specific claims within a year. See Howell v. State,

145 So. 3d 774, 775 (Fla. 2013) (“[U]nder Howell’s interpretation, a condemned

inmate would never face any time limitation in which to file a motion for


                                        -9-
postconviction relief, because the inmate could always assert that postconviction

counsel neglected to raise a claim.”).

      Sweet’s postconviction counsel did file a motion to vacate Sweet’s judgment

of conviction and sentence within a year of the date his judgment became final.

Counsel’s failure to include this ineffective assistance of trial counsel claim in the

original postconviction motion does not make the new claim forever timely.

Because Sweet failed to allege a valid exception to the one-year deadline for his

otherwise untimely claim, we hold that Sweet was not entitled to an evidentiary

hearing on his claim of ineffective assistance of trial counsel (to the extent his

motion includes such a claim).

                        III.   Sweet’s Actual Innocence Claim

      The next issue is whether Sweet’s assertion of actual innocence states a basis

for postconviction relief. We hold that it does not, for Florida does not recognize

an independent claim of actual innocence in postconviction proceedings. Elledge

v. State, 911 So. 2d 57, 78 (Fla. 2005) (“Elledge’s contention that he is innocent of

the death penalty was decided adversely to Elledge on direct appeal and is not

cognizable in the postconviction proceeding”). We have also held that Florida’s

refusal to recognize postconviction actual innocence claims does not violate the

Eighth Amendment. Tompkins v. State, 994 So. 2d 1072, 1088-89 (Fla. 2008).




                                         - 10 -
Because actual innocence is not a cognizable basis for postconviction relief, we

affirm the summary denial of this claim.

                      MOTION TO COMPEL RECORDS

      In addition to challenging the summary denial of his eighth successive

postconviction motion, Sweet argues that the postconviction court abused its

discretion by denying a motion asking the court to compel the Office of the State

Attorney to produce a former assistant state attorney’s “secret garage files.” We

affirm the denial of Sweet’s motion to compel.

      A circuit court may order the production of public records under
      Florida Rule of Criminal Procedure 3.852(i) only upon finding that:

          (A)      collateral counsel has made a timely and diligent search
      of the records repository;

         (B)       collateral counsel’s affidavit identifies with specificity
      those additional public records that are not at the records repository;

         (C)       the additional public records sought are either relevant to
      the subject matter of a proceeding under rule 3.851 or appear
      reasonably calculated to lead to the discovery of admissible evidence;
      and

         (D)      the additional records request is not overly broad or
      unduly burdensome.

Chavez v. State, 132 So. 3d 826, 829 (Fla. 2014) (quoting Fla. R. Crim. P.

3.852(i)(2)). We review denials of rule 3.852(i) public records requests under the

abuse of discretion standard. Id.




                                        - 11 -
      Sweet alleges that his collateral counsel recently read an article published on

Jacksonville.com about former Assistant State Attorney Bernie de la Rionda. The

article purportedly made a reference to 30 boxes of case notes stacked in de la

Rionda’s garage from his 35-year legal career. Sweet’s motion to compel asked

the postconviction court to order the State Attorney’s Office to produce every

document, file, and case note stored in de la Rionda’s garage.

      Notably, de la Rionda did not prosecute Sweet’s case. Yet Sweet insists that

his request was reasonably calculated to lead to the discovery of admissible

evidence because de la Rionda once prosecuted Solomon Hansbury, one of the

witnesses in Sweet’s case. Sweet’s eighth successive postconviction motion

alleges that Hansbury gave perjured testimony against Sweet in exchange for a

reduced sentence, and Sweet’s motion to compel argues that de la Rionda may

have kept notes discussing Hansbury’s decision to give false testimony.

      We hold that the postconviction court did not abuse its discretion in denying

Sweet’s motion to compel. First, Sweet’s request for decades of voluminous notes

regarding scores of criminal cases was overly broad. A request for a garage full of

notes in hopes of finding any mention of a witness fabricating testimony is a

textbook example of a fishing expedition. See Dailey, 283 So. 3d at 792 (holding

that rule 3.852(i) is “not intended to be a procedure authorizing a fishing

expedition for records”) (quoting Bowles v. State, 276 So. 3d 791,795 (Fla. 2019)).


                                        - 12 -
      Moreover, Sweet failed to establish that his request was reasonably

calculated to lead to the discovery of admissible evidence in support of his

postconviction claims. Sweet attached to his eighth successive postconviction

motion an affidavit signed by an investigator named Tom Wildes; in that affidavit,

Wildes swore that he had asked Hansbury who gave him information about

Sweet’s case. Wildes swore that Hansbury told him it was not de la Rionda who

discussed Sweet’s case, as Hansbury would have recognized de la Rionda from his

own prosecution. Considering de la Rionda did not prosecute Sweet’s case and

was not the person who purportedly discussed Sweet’s case with the witness in

question, it is not reasonably likely that de la Rionda’s case notes would lead to the

discovery of admissible evidence for Sweet’s postconviction claim.

      Because Sweet failed to show that his records request was not overly broad

and that it was reasonably calculated to lead to the discovery of admissible

evidence, we affirm the postconviction court’s order denying Sweet’s motion to

compel.

                                  CONCLUSION

      All of Sweet’s postconviction claims are legally insufficient or based on

allegations that are conclusively refuted by the record. We therefore affirm the

postconviction court’s order summarily denying relief. We also affirm the order




                                        - 13 -
denying Sweet’s motion to compel, for Sweet failed to demonstrate his entitlement

to the requested records.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Duval County,
     Angela M. Cox, Judge - Case No. 161991CF002899AXXXMA

Eric C. Pinkard, Capital Collateral Regional Counsel, Margaret S. Russell and Julie
A. Morley, Assistant Capital Collateral Regional Counsel, Middle Region, Temple
Terrace, Florida,

      for Appellant

Ashley Moody, Attorney General, and Lisa A. Hopkins, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                      - 14 -